—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered March 7, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, and, upon his guilty plea, of burglary in the third degree, and sentencing him, as a predicate felon, to a concurrent term of 21/z to 5 years, unanimously affirmed.
Defendant failed to preserve for appellate review his present specific challenges to the trial court’s decision to close the courtroom during the undercover officer’s testimony. Nor would we reverse in the interest of justice where the undercover testified that he worked in a defined area, had ongoing cases in that area, and feared for his safety if his identity were to become known (People v Reid, 201 AD2d 383, Iv denied 83 NY2d 875).
Also unpreserved is defendant’s claim that the court failed to respond to two jury notes that appear in the judgment roll as court exhibits but are not mentioned in the transcript. Defendant’s speculative claim that his trial counsel was never informed of these notes is unreviewable on this record, and defendant has made no motion to vacate the judgment pursuant to CPL article 440. In addition, the notes did not contain any requests for information. We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Kupferman, Nardelli and Williams, JJ.